                                                                                                     E-FILED
                                                                           Friday, 12 July, 2019 08:54:09 AM
                                                                               Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS


DAWN Y.,                                     )
                                             )
                       Plaintiff,            )
                                             )
                v.                           )       Case No. 18-cv-2041-JES-EIL
                                             )
NANCY A. BERRYHILL, Deputy                   )
Commissioner for Operations performing )
the duties and functions not reserved to the )
Commissioner of Social Security,             )
                                             )
                       Defendant.            )


                                            ORDER
       This matter is now before the Court on a Report and Recommendation (Doc. 21) from

Magistrate Judge Eric Long. More than 14 days have elapsed since the filing of the Report and

Recommendation, and no objections have been made. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b); Lockert v. Faulkner, 843 F.2d 1015 (7th Cir. 1988); Video Views, Inc. v. Studio 21, Ltd.,

797 F.2d 538, 539 (7th Cir. 1986). As the parties have failed to raise timely objections, any such

objections have been waived. Id.

       The relevant procedural history has been sufficiently outlined in the comprehensive

Report and Recommendation of the Magistrate Judge. Doc. 21. Plaintiff claimed that the ALJ

erred in evaluating the opinion evidence of Plainitiff’s treating psychiatrist Dr. Chang and

Licensed Clinical Social Worker Kenna Johnson, and as a result, the ALJ’s decision was not

supported by substantial evidence. Doc. 21, at 3. As explained in the Report and

Recommendation,

               Dr. Chang opined that Plaintiff had “severe depression and anxiety that can
       affect her focus.” (R. 1570.) He found that Plaintiff had mild limitations in her
       ability to understand and remember simple instructions and to carry out simple
                                                 1
       instructions. Id. He found Plaintiff had moderate limitations in her ability to make
       judgments on simple work-related decisions and to understand and remember
       complex instructions. Id. Finally, Dr. Chang found that Plaintiff had marked
       limitations in her ability to make judgments on complex work-related decisions, to
       interact appropriately with the public, supervisors, and co-workers, and to respond
       appropriately to usual work situations and to changes in a routine work setting. (R.
       1570-71.) The ALJ gave Dr. Chang’s opinion partial weight, finding that the
       evidence supported his opinions as to Plaintiff’s mild and moderate limitations, but
       that his opinion that Plaintiff had marked limitations in her ability to interact with
       others was inconsistent with the evidence. (R. 25.)

Doc. 21, at 3. Plaintiff argued that the ALJ’s conclusion was in error, but her argument merely

recited the number of visits Plaintiff had with Dr. Chang. She did not cite to any medical records

from these visits or anything else in the record to support her argument. Id.

       The Magistrate Judge found that the record showed Plaintiff could interact with others, as

evidenced by her attending work related activities, received support from her family, and used

social media. Therefore, “Dr. Chang’s finding that Plaintiff had marked limitations in her ability

to interact with others was inconsistent with these notes in the Record relating to Plaintiff’s

interactions with her mom, stepfather and co-workers.” Id. at 5. The Court concurs with the

Magistrate Judge’s conclusion that the ALJ’s analysis of Dr. Chang’s opinion was supported with

substantial evidence.

       Plaintiff also claimed that the ALJ erred in evaluating the opinion evidence of Licensed

Clinical Social Worker Kenna Johnson, who opined that Plaintiff’s impairments met listing

severity and that her mental functioning left her unable to complete a normal workday and

workweek, perform at a consistent pace without unreasonable rest periods, or deal with normal

work stress. Id. at 5. The Court agrees with the Magistrate Judge’s conclusion that the ALJ was

not obligated to give Licensed Clinical Social Worker Kenna Johnson’s opinion any weight

because she was not an acceptable medical source under 20 CFR § 404.1529, and that Johnson’s

opinion was inconsistent with the medical evidenced supported by the record. The Court concurs

                                                  2
with the Magistrate Judge’s detailed discussion and recommendation, and now adopts the Report

and Recommendation in its entirety.

                                           CONCLUSION

       For the reasons set forth above, the Court adopts the Report and Recommendation (Doc.

21) of the Magistrate Judge in its entirety. Plaintiff’s Motion (Doc. 17) for Summary Judgment is

DENIED, and Defendant’s Motion (Doc. 19) for Summary Judgment is GRANTED.



The Clerk is directed to close the case.



               Signed on this 11th day of July, 2019.

                                             s/ James E. Shadid
                                             James E. Shadid
                                             United States District Judge




                                                3
